Exhibit 10.2




IRIDIUM COMMUNICATIONS INC.
2019 PERFORMANCE BONUS PLAN
1.Purpose. As part of its employee compensation program, Iridium Communications
Inc. (the “Company”) has designed this 2019 Performance Bonus Plan (the “Bonus
Plan”) for the 2019 calendar year. The Bonus Plan provides Participants with
incentive awards, paid in restricted stock units granted pursuant to the Iridium
Communications Inc. Amended and Restated 2015 Equity Incentive Plan (the “A&R
2015 Plan”) and cash, based on the achievement of corporate and individual
performance goals.
2.    Definitions. Defined terms not explicitly defined in the Bonus Plan but
defined in the A&R 2015 Plan shall have the same definitions as in the A&R 2015
Plan.
(a)    “Actual Bonus Award” means, with respect to each Participant, the award
determined pursuant to Section 5(g).
(b)    “Affiliate” means any parent or subsidiary of the Company.
(c)    “Base Compensation” means the base salary or consulting fees, as
applicable, actually earned by a Participant during the Performance Period. Such
Base Compensation shall be before both (i) deductions for taxes or benefits, and
(ii) deferrals of compensation pursuant to Company-sponsored plans.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Bonus Pool” means, with respect to the Performance Period, the bonus
pool established under the Bonus Plan for the payment of Actual Bonus Awards to
Participants that are not Officer Participants.
(f)    “Code” means the Internal Revenue Code of 1986, as amended.
(g)    “Committee” means the Compensation Committee of the Board or a
subcommittee thereof.
(h)    “Common Stock” means the common stock of the Company.
(i)    “Corporate Achievement Determination Date” means the date or dates upon
which the Committee determines the Company’s level of achievement of the
Corporate Performance Goals for the Performance Period and calculates the Bonus
Pool for the Performance Period.
(j)    “Corporate Achievement Factor” means, with respect to the Performance
Period, the percentage determined by the Committee based on the Company’s
achievement of the Corporate Performance Goals during the Performance Period.
(k)     “Corporate Performance Goals” means the corporate goal(s) (or combined
goal(s)) determined by the Committee, in its sole discretion. The goals may
relate to the Company, one or more of its Affiliates or one or more of its or
their divisions or units, or any combination of the


 
 

--------------------------------------------------------------------------------




foregoing, and may be applied on an absolute basis and/or be relative to one or
more peer group companies or indices, or any combination thereof, all as the
Committee will determine.
(l)    “Corporate Performance Goal Determination Date” means the date or dates
upon which the Committee sets the Corporate Performance Goals with respect to
the Performance Period.
(m)    “Designated Officer” means one or more officers of the Company who are
designated by the Committee to administer the Bonus Plan with respect to
Participants who are not Officer Participants in accordance with Section 3(c).
(n)    “Maximum Bonus Award” means, as to any Participant for the Performance
Period, the maximum award that may be granted to the Participant under the Bonus
Plan.
(o)    “Officer Participant” means a Participant that is an officer of the
Company who is regularly employed (full or part time) during the Performance
Period at the level of Executive Vice President or above and who is subject to
Section 16 of the Securities Exchange Act of 1934, as amended .
(p)    “Participant” means an employee or consultant of the Company or an
Affiliate who is eligible to participate in the Bonus Plan pursuant to Section
4.
(q)    “Payout Determination Date” means the date or dates following the end of
the Performance Period on which the Committee or the Designated Officer, as
applicable, determines (i) the Actual Bonus Awards payable to the Participants,
as applicable, with respect to the completed Performance Period, in accordance
with Section 5(g) and (ii) the vesting amount of any Restricted Stock Units
granted to the Participants, as applicable, with respect to such Actual Bonus
Awards.
(r)    “Performance Period” means the 2019 calendar year.
(s)    “Personal Performance Factor” means, with respect to the Performance
Period, the percentage determined by the Committee or Designated Officer, as
applicable, based on the Participant’s personal performance during the
Performance Period.
(t)    “Restricted Stock Unit” means a right to receive one share of Common
Stock granted as a Restricted Stock Unit Award (as defined in the A&R 2015 Plan)
pursuant to the terms and conditions of the A&R 2015 Plan.
(u)    “Target Bonus Award” means the target bonus award potentially payable to
a Participant in accordance with the target bonus percentage set forth in the
Participant’s offer letter or other written agreement between the Participant
and the Company, as such offer letter or agreement may be amended from time to
time, or as otherwise determined or approved with respect to a Participant by
the Committee or Designated Officer, as applicable. A Participant’s Target Bonus
Award equals the product of such target bonus percentage and the Participant’s
Base Compensation.
(v)    “Vesting Date” means the Payout Determination Date or such later date, as
determined by the Committee or Designated Officer, as applicable, but in each
case not later than March 15, 2020.


2
 
 

--------------------------------------------------------------------------------




3.    Plan Administration.
(a)    The Committee shall have the authority to adopt Corporate Performance
Goals and to determine the Corporate Achievement Factor for the Performance
Period with respect to all Participants.
(b)    The Committee shall be responsible for the general administration and
interpretation of the Bonus Plan and for carrying out its provisions. The
Committee may delegate some or all of the administration of the Bonus Plan to
officers or other employees of the Company, as necessary or desirable for proper
administration of the Bonus Plan. The Committee shall have such powers as may be
necessary to discharge its duties under the Bonus Plan, including, but not by
way of limitation, the following:
(i)    to determine eligibility and the amount, form, manner and time of payment
of any Actual Bonus Awards under the Bonus Plan, including authority to
determine a Participant’s Personal Performance Factor, provided that any
Restricted Stock Units granted under the A&R 2015 Plan in accordance with the
Bonus Plan shall be approved and administered in accordance with the terms of
the A&R 2015 Plan;
(ii)    to construe and interpret the terms of the Bonus Plan;
(iii)    to prescribe forms and procedures for purposes of Bonus Plan
participation and distribution of Actual Bonus Awards; and
(iv)    to adopt rules and to take such actions as it deems necessary or
desirable for the proper administration of the Bonus Plan.
(c)    Notwithstanding the foregoing, subject to Section 3(a), the Designated
Officer is delegated concurrent authority for the general administration and
interpretation of the Bonus Plan and for carrying out its provisions with
respect to each Participant that is not an Officer Participant, and the
Designated Officer will have concurrent authority to take all actions set forth
in Section 3(b) with respect to the administration of the Bonus Plan related to
Participants that are not Officer Participants. The Committee may, at any time,
abolish the powers and authority delegated to the Designated Officer. The
Committee retains the authority to concurrently administer the Plan with respect
to all Participants and retains the sole authority to administer the Plan with
respect to Officer Participants.
(d)    Any rule or decision by the Committee, or with respect to Participants
that are not Officer Participants, the Designated Officer, that is not
inconsistent with the provisions of the Bonus Plan shall be conclusive and
binding on all persons and shall be given the maximum deference permitted by
law.
4.    Eligibility. Employees of the Company or an Affiliate who are regularly
employed (full or part time) during the Performance Period and certain
consultants of the Company or an Affiliate designated by the Committee or
Designated Officer, as applicable from time to time, in each case who are
eligible for awards under the A&R 2015 Plan, are eligible to participate in the
Bonus Plan.


3
 
 

--------------------------------------------------------------------------------




Participation in the Bonus Plan is at the discretion of the Committee or the
Designated Officer, as applicable. If an employee’s employment or a consultant’s
service with the Company or an Affiliate commences after the beginning of the
Performance Period, the Committee or the Designated Officer, as applicable,
shall have the discretion to determine whether and on what basis (for example,
an Actual Bonus Award that is pro-rated based on completed months of service
during the Performance Period) such employee or consultant will be eligible to
participate in the Bonus Plan. If the Participant’s Target Bonus Award changes
during the Performance Period because of a change in the target bonus percentage
set forth in the Participant’s offer letter or other written agreement with the
Company, the Participant’s Target Bonus Award will be pro-rated based on the
number of days during the Performance Period when each of the target bonus
percentages was in effect. A Participant must be employed by, or in the service
of, the Company or an Affiliate through the payment date to earn any portion of
an Actual Bonus Award paid in cash under the Bonus Plan; if the Participant’s
employment or service terminates before such payment date, such Participant
shall not be eligible to receive such portion of the Actual Bonus Award, in each
case except to the extent an applicable severance plan or an individual
employment, retention, or other written agreement between the Company and such
Participant provides for payment of any portion of an annual performance bonus
in connection with a qualifying termination of employment. A Participant must be
employed by, or in the service of, the Company or an Affiliate through the
Vesting Date to earn any portion of an Actual Bonus Award paid in the form of
Restricted Stock Units; if the Participant’s employment or service terminates
before the Vesting Date, such Restricted Stock Units granted to the Participant
pursuant to this Bonus Plan with respect to the Performance Period shall be
forfeited, in each case except to the extent an applicable severance plan or an
individual employment, retention, or other written agreement between the Company
and such Participant provides for payment of any portion of an annual
performance bonus in connection with a qualifying termination of employment
resulting in the accelerated vesting of any such Restricted Stock Units. If a
Participant is on a leave of absence for a portion of the Performance Period or
is not providing service during a portion of the Performance Period, at the
discretion of the Committee or the Designated Officer, as applicable, such
Participant shall be eligible for an Actual Bonus Award under the Bonus Plan
based on actual salary or fees, as applicable, earned during the Performance
Period (exclusive of any salary replacement benefits paid during the leave
through insurance).
5.    How the Bonus Plan Works.
(a)    Bonus Plan Components. The Bonus Plan components are: (i) the Corporate
Performance Goals; (ii) the Corporate Achievement Factor; (iii) the Target Bonus
Award; (iv) the Bonus Pool; (v) the Maximum Bonus Award, (vi) the Personal
Performance Factor; and (vii) the Actual Bonus Award.
(b)    Corporate Performance Goals. On the Corporate Performance Goal
Determination Date, the Committee, in its sole discretion, shall establish the
Corporate Performance Goals for the Performance Period. The Corporate
Performance Goals for the Performance Period are set forth in EXHIBIT A of the
Bonus Plan.


4
 
 

--------------------------------------------------------------------------------




(c)    Corporate Achievement Factor. On the Corporate Achievement Determination
Date, the Committee, in its sole discretion, shall determine the Company’s level
of achievement of the Corporate Performance Goals and the resulting Corporate
Achievement Factor.
(d)    Target Bonus Award. On the Corporate Performance Goal Determination Date,
the Committee or the Designated Officer, as applicable, shall calculate each
Participant’s Target Bonus Award. In addition, the Committee or the Designated
Officer, as applicable, shall recalculate each Participant’s Target Bonus Award
on the Corporate Achievement Determination Date to account for any changes to
any Participant’s Target Bonus Award as set forth in Section 4.
(e)    Bonus Pool for Participants that are not Officer Participants. On the
Corporate Achievement Determination Date, the Committee or the Designated
Officer, as applicable, shall calculate the Bonus Pool for the payment of Bonus
Awards to Participants that are not Officer Participants, which shall equal, in
dollars, the product of (i) the sum of the Target Bonus Awards for all
Participants that are not Officer Participants and (ii) the Corporate
Achievement Factor. The Company is under no obligation to pay out in Actual
Bonus Awards the entire Bonus Pool. The Designated Officer shall allocate the
Bonus Pool to Participants that are not Officer Participants based on each
Participant’s Personal Performance Factor in accordance with Sections 5(f) and
5(g), but in no event may the sum of the Actual Bonus Awards payable to all
Participants who are not Officer Participants under the Bonus Plan exceed the
Bonus Pool.
(f)    Personal Performance Factor. On the Payout Determination Date, the
Committee or the Designated Officer, as applicable, shall determine a Personal
Performance Factor for each Participant ranging from 0% to 150%. A Participant’s
Personal Performance Factor may be based upon the Committee’s or the Designated
Officer’s, as applicable, assessment of the Participant’s performance against
personal goals during the Performance Period that are established and reviewed
in connection with the Company’s annual review process, or any additional
factors the Committee or the Designated Officer, as applicable considers
relevant.
(g)    Actual Bonus Awards. On the Payout Determination Date, Actual Bonus
Awards for Officer Participants and Participants that are not Officer
Participants shall be determined by the Committee or the Designated Officer, as
applicable, as follows, provided, however, that notwithstanding any contrary
provision of the Bonus Plan, (i) the Committee or the Designated Officer, as
applicable, in its sole discretion, may eliminate or reduce the Actual Bonus
Award payable to any Participant below that which otherwise would be payable
hereunder in its discretion, including but not limited to elimination or
reduction based upon the Participant’s Personal Performance Factor, reducing any
Actual Bonus Award to $0 and the forfeiture of Restricted Stock Units granted
pursuant to Section 6, and (ii) the Maximum Bonus Award that may be earned by
any Participant is 200% of his or her Target Bonus Award.
(i)    Officer Participants. On the Payout Determination Date, the Committee
shall determine the Actual Bonus Award earned by each Officer Participant by
multiplying (i) the Officer Participant’s Target Bonus Award by (ii) the
Corporate Achievement Factor and by (iii) the Officer Participant’s Personal
Performance Factor, and shall determine the performance vesting of the
Restricted Stock Units granted to the Officer Participant pursuant to this Bonus
Plan. For example, assuming an Officer Participant’s Target Bonus Award equals
$250,000, the Corporate


5
 
 

--------------------------------------------------------------------------------




Achievement Factor equals 120% and the Participant’s Personal Performance Factor
equals 100%, the Participant’s Actual Bonus Award would be $300,000 ($250,000 x
120% x 100%).
(ii)    Other Participants. On the Payout Determination Date, the Committee or
the Designated Officer shall determine the Actual Bonus Award earned by each
Participant that is not an Officer Participant by multiplying (i) the
Participant’s Target Bonus Award by (ii) the Corporate Achievement Factor and by
(iii) the Participant’s Personal Performance Factor, and shall determine the
performance vesting of the Restricted Stock Units granted to the Participant
pursuant to this Bonus Plan; provided, however, in no event shall the sum of the
Actual Bonus Awards payable to all Participants that are not Officer
Participants exceed the amount of the Bonus Pool. For example, assuming a
Participant’s Target Bonus Award equals $60,000, the Corporate Achievement
Factor equals 120% and the Participant’s Personal Performance Factor equals
100%, the Participant’s Actual Bonus Award would be $72,000 ($60,000 x 120% x
100%).
6.    Actual Bonus Award Payment.
(a)    Right to Receive Payment. Each Actual Bonus Award under the Bonus Plan
shall be paid solely from the general assets of the Company, or as applicable,
the issuance of shares of Common Stock pursuant to Restricted Stock Units.
Nothing in the Bonus Plan shall be construed to create a trust or to establish
or evidence any Participant’s claim of any right to payment of an Actual Bonus
Award other than as an unsecured general creditor with respect to any payment to
which he or she may be entitled.
(b)    Form of Payment of Actual Bonus Awards. Except as otherwise determined by
the Committee or the Designated Officer, as applicable, subject to Section 4,
the Company shall distribute all Actual Bonus Awards to the Participants as
follows.
(i)    Equity Portion of Actual Bonus Award. A portion of a Participant’s Actual
Bonus Award equal in value to twenty (20) percent of the Participant’s Target
Bonus Award (determined as of the Corporate Performance Goal Determination Date)
will be paid in the form of Restricted Stock Units. The Restricted Stock Units
shall be granted to each Participant under the A&R 2015 Plan on such date as the
Committee shall determine in its sole discretion (in each case, the “Grant
Date”), and shall vest on the Vesting Date, subject to the Participant’s
Continuous Service (as defined in the A&R 2015 Plan) through the Vesting Date
(except to the extent an applicable severance plan or an individual employment,
retention or other written agreement between the Company and the Participant
provides for payment of any portion of an annual performance bonus in connection
with a qualifying termination of employment resulting in the accelerated vesting
of any such Restricted Stock Units) and level of achievement of the Corporate
Achievement Factor and Personal Performance Factor as set forth in this Section
6(b). The level of achievement of the Corporate Achievement Factor and the
Participant’s Personal Performance Factor shall apply first to the vesting of
the Restricted Stock Units and then to the payment of any portion of a
Participant’s Bonus Award in cash in accordance with Section 6(b)(ii). The
number of shares of Common Stock subject to the Restricted Stock Units granted
to each Participant shall be equal to (x) twenty (20) percent of the
Participant’s Target Bonus (determined as of the Corporate Performance Goal
Determination Date), divided by (y) the fair market value of a share of Common
Stock on the Grant Date (as determined in accordance with the terms of the A&R
2015 Plan) (the “Grant Date FMV”),


6
 
 

--------------------------------------------------------------------------------




rounded down to the nearest whole share. The dollar amount of the portion of
twenty (20) percent of any Participant’s Target Bonus Award that exceeds the
value of the shares of Common stock subject to the Restricted Stock Units
granted to such Participant as of the Corporate Performance Goal Determination
Date due to rounding down to the nearest whole share, if any, may, at the
discretion of the Committee or the Designated Officer, as applicable, be paid in
cash when the Participant’s Actual Bonus Award is otherwise scheduled to be paid
in accordance with the terms of the Bonus Plan, provided that the product of the
Corporate Achievement Factor and the Personal Performance Factor for the
Participant is equal to or greater than twenty (20) percent. The Restricted
Stock Units shall be subject to the terms of the A&R 2015 Plan and a form of
restricted stock unit agreement as determined by the Committee in its sole
discretion and shall be settled in accordance with the terms of such restricted
stock unit agreement. Subject to the terms and conditions of this Bonus Plan,
the number of Restricted Stock Units granted to a Participant pursuant to this
Section 6(b)(i) that are eligible to vest on the Vesting Date, if any, shall
equal (x) the dollar amount of the Participant’s Actual Bonus Award actually
earned by the Participant and determined in accordance with Section 5(g),
divided by (y) the Grant Date FMV, rounded down to the nearest number of whole
shares, subject to a limit on vesting equal to 100% of the number of Restricted
Stock Units granted to the Participant with respect to the Performance Period
pursuant to this Bonus Plan. In no event may any Participant vest in, or have
any entitlement to, a number of Restricted Stock Units under the terms of this
Bonus Plan that exceeds 100% of the number of Restricted Stock Units actually
granted to the Participant pursuant to this Bonus Plan. Any Restricted Stock
Units that do not vest in accordance with this Section 6(b)(i) shall be
forfeited and terminated for no consideration on the Vesting Date, provided that
a Participant shall forfeit all of his or her Restricted Stock Units granted in
accordance with this Section 6(b) upon termination of Continuous Service (as
defined in the A&R 2015 Plan) for any reason prior to the Vesting Date, except
to the extent an applicable severance plan or an individual employment,
retention, or other written agreement between the Company and such Participant
provides for payment of any portion of an annual performance bonus in connection
with a qualifying termination of employment resulting in the accelerated vesting
of any such Restricted Stock Units. Notwithstanding the foregoing, the Committee
may, subject to the consent of a Participant, pay any portion of an Actual Bonus
Award that is greater than or less than twenty (20) percent of the Participant’s
Target Bonus Award (determined as of the Corporate Performance Goal
Determination Date) in the form of Restricted Stock Units, subject to the
requirements of applicable law. Notwithstanding anything to the contrary set
forth in this Bonus Plan, any Actual Bonus Award that becomes payable under this
Bonus Plan to an employee or consultant that becomes a Participant in the Bonus
Plan following March 1, 2019 but on or before October 1, 2019, may be paid in
cash or in a combination of Restricted Stock Units and cash, in each case at the
sole discretion of the Committee or the Designated Officer, as applicable.
(ii)    Cash Portion of Actual Bonus Award. Subject to Sections 6(d), to the
extent a Participant’s Actual Bonus Award determined on the Payout Determination
Date exceeds twenty (20) percent of the Participant’s Target Bonus Award
(determined as of the Corporate Performance Goal Determination Date) and the
Participant was granted Restricted Stock Units in accordance with the terms of
Section 6(b)(i), the remainder of a Participant’s Actual Bonus Award (determined
by subtracting the dollar amount of twenty (20) percent of the Target Bonus
Award as of the Corporate Performance Goal Determination Date (without regard to
the value of the Restricted Stock Units at any date) from the dollar amount of
the Actual Bonus Award determined on the


7
 
 

--------------------------------------------------------------------------------




Payout Determination Date), if any, shall be paid to the Participant in cash as
soon as is practicable following the Payout Determination Date for the
Performance Period, but in no event later than the 15th day of the third
calendar month after the end of the calendar year in which the Participant’s
Actual Bonus Award is no longer subject to a substantial risk of forfeiture,
within the meaning of Treasury Regulation Section 1.409A-1(d). Payments under
this Bonus Plan shall be made in a manner that complies with Treasury Regulation
Section 1.409A-1(b)(4) and this Bonus Plan shall be construed in accordance with
such provision. To the extent the dollar amount of a Participant’s Actual Bonus
Award determined on the Payout Determination Date is greater than $0 but less
than twenty (20) percent of the Participant’s Target Bonus Award on the
Corporate Performance Goal Determination Date (determined as the dollar amount
of the Target Bonus Award as of the Corporate Performance Goal Determination
Date without regard to the value of the Restricted Stock Units at any date), the
Participant shall not be entitled to any portion of his or her Actual Bonus
Award paid in cash, and the Participant shall forfeit for no consideration any
Restricted Stock Units that have not vested in accordance with this Section
6(b).
(iii)    Example. Assume a Participant’s Base Salary is $120,000 and bonus
target is 20% of Base Salary, such that the Participant’s Target Bonus Award as
of the Corporate Performance Goal Determination Date is $24,000. Assume further
that the fair market value of a share of Common Stock on the Grant Date of the
Restricted Stock Units for the applicable Performance Period is $10.00 per
share. On the Grant Date the Participant shall be granted Restricted Stock Units
with respect to 480 shares of Common Stock ($24,000 multiplied by 20% divided by
$10.00) that are eligible to vest on the Vesting Date for the applicable
Performance Period based upon the level of achievement and the Corporate
Achievement Factor and the Participant’s Personal Performance Factor. Assume
further that the Committee determines that the Corporate Achievement Factor for
the Performance Period is 100% and the Committee or the Designated Officer, as
applicable, determines that the Participant’s Personal Performance Factor is
120%. As a result of these determinations, the Participant is entitled to an
Actual Bonus Award for the Performance Period equal to $28,800 ($24,000 x 100% x
120%). On the Payout Determination Date 480 shares subject to the Restricted
Stock Units shall vest ($28,800 Actual Bonus Award divided by $10.00 (subject to
a limit of 100% of Restricted Stock Units granted)). In addition, since
Restricted Stock Units with a value of $4,800 were granted to the Participant on
the Grant Date, the cash portion of the Participant’s Actual Bonus Award shall
be $24,000 ($28,800 - $4,800), paid in accordance with the terms of the Bonus
Plan, regardless of the value of the Restricted Stock Units on the Payout
Determination Date. Alternatively, assume that on the Payout Determination Date
the Committee determines that the Corporate Achievement Factor is 60% and the
Committee or the Designated Officer, as applicable, determines that the
Participant’s Personal Performance Factor for the Performance Period is 60%. As
a result of these determinations, the Participant is entitled to an Actual Bonus
Award for the Performance Period equal to $3,840 ($24,000 x 40% x 40%). The
Participant will not be entitled to the payment of any portion of the Actual
Bonus Award in cash, and the Participant will vest in only 384 Restricted Stock
Units ($3,840 Actual Bonus Award divided by $10.00) and the remaining 96
Restricted Stock Units will be forfeited.
(c)    Tax Withholding. The Company will withhold from any payments under the
Bonus Plan and from any other amounts payable to a Participant by the Company
any amount required to satisfy the income and employment tax withholding
obligations arising under applicable federal


8
 
 

--------------------------------------------------------------------------------




and state laws in respect of an Actual Bonus Award. Without limiting the
forgoing, with respect to any portion of an Actual Bonus Award paid in
Restricted Stock Units, the Company may, in its sole discretion, satisfy all or
any portion of its tax withholding obligations by (i) causing a Participant to
tender a cash payment, (ii) permitting or requiring a Participant to enter into
a “same day sale” commitment, if applicable, with a broker-dealer whereby the
Participant irrevocably elects to sell a portion of the shares of Common Stock
to be delivered in connection with the settlement of the Restricted Stock Units
to satisfy the Company’s withholding obligation and whereby the broker-dealer
irrevocably commits to forward the proceeds necessary to satisfy the Company’s
withholding obligation directly to the Company, or (iii) withholding from any
shares of Common Stock otherwise issuable to a Participant upon settlement of
Restricted Stock Units a number of whole shares having a fair market value as of
the date of payment (as determined under the A&R 2015 Plan) not in excess of the
minimum amount of tax required to be withheld by the Company by law. The Company
may require the Participant to satisfy any remaining amount of the tax
withholding obligations by tendering a cash payment. Each Participant is
encouraged to contact his or her personal legal or tax advisors with respect to
the benefits provided by the Bonus Plan. Neither the Company nor any of its
employees, directors, officers or agents are authorized to provide any tax
advice to Participants with respect to the benefits provided under the Bonus
Plan.
(d)    Deferral. The Committee or the Designated Officer, as applicable, in its
sole discretion, may permit a Participant to defer receipt of the payment of any
Actual Bonus Award in cash that would otherwise be delivered to a Participant
under the Bonus Plan pursuant to Section 6(b). Any such deferral elections will
comply with the requirements of Section 409A of the Code, and will be subject to
such rules and procedures as will be determined by the Committee or the
Designated Officer, as applicable, in its sole discretion.
7.    Amendment and Termination of the Bonus Plan. The Committee may amend,
modify, suspend or terminate the Bonus Plan, in whole or in part, at any time,
including adopting amendments deemed necessary or desirable to correct any
defect or to supply omitted data or to reconcile any inconsistency in the Bonus
Plan or in any Actual Bonus Award granted hereunder; provided, however, that no
amendment, alteration, suspension or discontinuation shall be made that would
change the settlement dates of any Restricted Stock Units if such change would
fail to comply with the requirements of Section 409A of the Code. At no time
before the actual distribution of funds to Participants under the Bonus Plan or
the vesting of Restricted Stock Units granted pursuant to the Bonus Plan shall
any Participant accrue any vested interest or right whatsoever under the Bonus
Plan except as otherwise stated in the Bonus Plan.
8.    No Guarantee of Employment. The Bonus Plan is intended to provide a
financial incentive to Participants and is not intended to confer any rights to
continued employment or service upon Participants, whose employment or service
will remain at-will and subject to termination by either the Company or
Participant at any time, with or without cause or notice.
9.    Recovery. Any amounts paid (or Restricted Stock Units granted) under this
Bonus Plan will be subject to recoupment in accordance with any clawback policy
that the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform


9
 
 

--------------------------------------------------------------------------------




and Consumer Protection Act or other applicable law. No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for “good reason” or “constructive termination” (or similar term) under any plan
of or agreement with the Company.
























    


10
 
 

--------------------------------------------------------------------------------





EXHIBIT A
2019 CORPORATE PERFORMANCE GOALS


11
 
 